IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. AP-76,533


EX PARTE KER'SEAN OLAJUWA RAMEY





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 05-12-7342 IN THE 24TH DISTRICT COURT
FROM JACKSON COUNTY


	Per curiam.  Keasler, J., filed a dissenting statement in which Keller, P.J., and
Hervey, J., join.

O R D E R


 This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	In January 2007, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal.  Ramey v. State, No. AP-75,678 (Tex. Crim. App.
delivered February 11, 2009) (not designated for publication).
 	This Court has determined that the case should be filed and set on the following issue
in allegation 21:  Whether the trial court erred in admitting testimony of Dr. Richard Coons
with regards to the future dangerousness of applicant because Coons' testimony violates the
Eighth Amendment and applicant's rights to due process.
	Applicant filed his habeas petition in the trial court in 2008.  While his petition was
being reviewed by the trial court, this Court handed down Coble v. State, 330 S.W.3d 253
(2010).  In Coble, we held that Dr. Coons' testimony on future dangerousness was
inadmissible under Texas Rule of Evidence 702.  Applicant's petition was received in this
Court on March 11, 2011.
	Applicant and the State shall file briefs on the above claim specifically addressing
whether the holding in Coble v. State, 330 S.W.3d 253 (2010), impacts this claim in a federal
constitutional setting.  Both briefs shall be due in this Court within forty-five (45) days of the
date of this order. 
	IT IS SO ORDERED THIS THE 6th DAY OF APRIL, 2011.
 
Do Not Publish